Exhibit 99.1 FOR IMMEDIATE RELEASE CONTACT: James River Coal Company Elizabeth M. Cook Director of Investor Relations (804) 780-3000 JAMES RIVER COAL COMPANY REPORTS FOURTH QUARTER AND FULL YEAR 2 § Earnings Per Share of $0.93 in Q-4 2010 Compared with Net Loss of $0.12 Per Share in Q-4 2009 § 2010 Earnings Per Share of $2.82 Compared with $1.85 in 2009 § Net Income of $78.2 Million in 2010 Compared with $51.0 Million in 2009 § Cash Margin in Central Appalachia (CAPP) of $27.09 Per Ton in 2010 § Met Mines are Producing as Expected; All Future Met Production is Currently Unpriced § Conference Call Slides Posted to the Company Website RICHMOND, VA, March 6, 2011 - James River Coal Company (NASDAQ: JRCC), a producer of steam and industrial-grade coal, today announced that it had net income of $78.2 million or $2.82 per fully diluted share for the year ended December 31, 2010 and net income of$25.9 million or $0.93 per fully diluted share for the fourth quarter of 2010.Included in the fourth quarter 2010 is an income tax benefit related to the reversal of the deferred income tax valuation allowance of $22.1 million, or $0.79 per fully diluted share in the fourth quarter and a $0.80 per fully diluted share for the year.This is compared to net income of $51.0 million or $1.85 per fully diluted share for the year ended December 31, 2009 and net loss of $3.2 million or $0.12 per fully diluted share for the fourth quarter of 2009. Peter T. Socha, Chairman and Chief Executive Officer, commented: “This was another very profitable year for James River Coal Company.We are particularly pleased that we have been able to generate these profits during a soft coal market and a general economic recession.We are now seeing clear signs of an improving coal market and an improving economy.We have invested in our Company during the downturn, and are looking forward to seeing the benefit of these investments during the months and years to come.” ANNUAL RESULTS The following tables show selected operating results for the year ended December 31, 2010 compared to the year ended December 31, 2009 (in 000’s except per ton amounts). Total Results Year Ended December 31, Total Per Ton Total Per Ton Company and contractor production (tons) Coal purchased from other sources (tons) Total coal available to ship (tons) Coal shipments (tons) Coal sales revenue $ $ Cost of coal sold Depreciation, depletion, & amortization Gross profit Selling, general & administrative Adjusted EBITDA (1) $ $ Adjusted EBITDA is defined under "Reconciliation of Non-GAAP Measures" in this release.Adjusted EBITDAis used to determine compliance with financial covenants in our senior secured credit facilities. Segment Results Year Ended December 31, CAPP Midwest CAPP Midwest Company and Contractor Production (tons) Coal purchased from other sources (tons) - - Total coal available to ship (tons) Coal shipments (tons) Coal sales revenue $ $ Average sales price per ton Cost of coal sold $ $ Cost of coal sold per ton 2 QUARTERLY RESULTS The following tables show selected operating results for the quarter ended December 31, 2010 compared to the quarter ended December 31, 2009 (in 000’s except per ton amounts). Total Results Three Months Ended December 31, Total Per Ton Total Per Ton Company and contractor production (tons) Coal purchased from other sources (tons) 74 28 Total coal available to ship (tons) Coal shipments (tons) Coal Sales Revenue $ $ Cost of coal sold Depreciation, depletion, & amortization Gross profit Selling, general & administrative Adjusted EBITDA (1) $ $ Adjusted EBITDA is defined under "Reconciliation of Non-GAAP Measures" in this release.Adjusted EBITDA is used to determine compliance with financial covenants in our senior secured credit facilities. Segment Results Three Months Ended December 31, CAPP Midwest CAPP Midwest Company and Contractor production (tons) Coal purchased from other sources (tons) 74 - 28 - Total coal available to ship (tons) Coal Shipments (tons) Coal sales revenue $ $ Average sales price per ton Cost of coal sold $ $ Cost of coal sold per ton LIQUIDITY AND CASH FLOW As of December 31, 2010, the Company had available liquidity of $186.6 million calculated as follows (in millions): Unrestricted Cash $ Availability under revolver Letters of Credit Issued under the Revolver ) Available Liquidity $ Capital Expenditures for the fourth quarter were $35.7 million and $95.4 million for twelve months ended December 31, 2010.Capital Expenditures for the fourth quarter included approximately $15.5 million for growth projects and compliance with MSHA safety mandates. 3 SALES POSITION As of February 24, 2011, we had the following priced sales position: 2011 Priced As of November 2, 2010 As of February 24, 2011 Change Tons Avg Price Per Ton Tons Avg Price Per Ton Tons Avg Price Per Ton CAPP $ $ $ Midwest (1) $ $ $ (Carryover Tons) 2012 Priced As of November 2, 2010 As of February 24, 2011 Change Tons Avg Price Per Ton Tons Avg Price Per Ton Tons Avg Price Per Ton CAPP $ $ - $
